Harlan, J., dissenting: I concur in the dissent herein for the reason that section 811 (c) clearly provides that there shall be included in every decedent’s estate for the purpose of taxation any interest in property of whatsoever kind of which the decedent has at any time made a transfer by trust or otherwise and under which transfer he has retained an interest for his life or for any period which can not be determined without referring to the time of his death. In this case the interest retained by the decedent can not be ascertained without referring to the date of his death. If his death occurred before that of the cestui que trust, he had no interest. If his death occurred after that of the cestui que trust, he definitely reserved an interest to himself for life. Therefore it seems to me most illogical to say that the extent of the trust created by the decedent in his lifetime could be determined without reference to the time of his death. TuRner and Opper, JJ., agree with this dissent.